         Case 3:19-cv-00015-DCG Document 1 Filed 01/14/19 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

UNITED STATES OF AMERICA,

       PETITIONER,

V.


APPROXIMATLEY $266,128.11 IN
FUNDS FORMERLY ON DEPOSIT IN
WESTSTAR BANK ACCOUNT
NUMBER 4190629 HELD IN THE
NAME OF LESLIE ROBERT BURK                           CIVIL ACTION NO.
diblal AMERICAN CONTAINER
HOMES; and

APPROXIMATLEY $10,000.00 IN
FUNDS FORMERLY ON DEPOSIT IN
WESTSTAR BANK ACCOUNT
NUMBER 4162021 HELD IN THE
NAME OF LESLIE ROBERT BURK
diblal 3D MEDICAL PRINTING;

       RESPONDENTS.

                       VERIFIED COMPLAINT FOR FORFEITURE

       Comes now Petitioner United States of America, acting by and through the United States

Attorney for the Western District of Texas and the undersigned Assistant United States Attorney,

pursuant to Rule G, Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions, Federal Rules of Civil Procedure, and respectfully states as follows:

                                                I.
                                 NATURE OF THE ACTION

       This action is brought by the United States of America seeking forfeiture to the United

States of the property described below:
             Case 3:19-cv-00015-DCG Document 1 Filed 01/14/19 Page 2 of 15



      1.    Approximately $266,128.11 in funds formerly on deposit in WestStar Bank account
            number 4190629 held in the name of Leslie Robert Burk d/b/a American Container
            Homes (hereinafter referred to as, "Respondent Account 1"); and

      2. Approximately $10,000.00 in funds formerly on deposit in WestStar Bank account
            number 4162021 held in the name of Leslie Robert Burk d/b/a 3D Medical Printing
            (hereinafter referred to as, "Respondent Account 2"),

collectively referred to as the "Respondent Accounts."

                                               II.
                                 STATUTORY BASIS FOR FORFEITURE

           This is a civil forfeiture action            in   rem brought against the Respondent Accounts for the

violation of Title 18 U.S.C.             §       1343, and subject to forfeiture to the United States pursuant to

Title 18 U.S.C.     §   891(a)(1)(C).

           Title 18 U.S.C.       Civil forfeiture
                                § 981.
             (a)(1) The following property is subject to forfeiture to the United States:

               (C) Any property, real or personal, which constitutes or is derived from proceeds
               traceable to a violation . . . of this title or any offense constituting "specified
               unlawful activity" (as defined in section 1 956(c)(7) of this title), or conspiracy to
               commit such offense.

                                                       III.
                                             JURISDICTION AND VENUE

           Under Title 28 U.S.C.             §    1345, this Court has jurisdiction over an action commenced by

the United States, and under Title 28 U.S.C.                       §   1355(a), jurisdiction over an action for forfeiture.

This Court has      in    rem    jurisdiction over the Respondent Accounts under Title 28 U.S.C.                        §


1355(b) and 1395(b).               Venue is proper in this District pursuant to Title 28 U.S.C.

§   1355(b)(1)(A), because the acts or omissions giving rise to the forfeiture occurred in this

District, and pursuant to Title 28 U.S.C.                    §sS   1355(b)(1)(B) and 1395(b) because the Respondent

Accounts were seized in this District.




                                                                       7
         Case 3:19-cv-00015-DCG Document 1 Filed 01/14/19 Page 3 of 15



                                              Iv.
                          FACTS IN SUPPORT OF FORFEITURE

Initial Investigation

       Pursuant to an investigation led by Federal Bureau of Investigations ("FBI") Special

Agent Mallory R. Nebrich ("SA Nebrich"), it was revealed that Leslie Robert Burk ("Burk")

along with his business partner Ethan Day ("Day") established a business called Atomic

Container Homes, later doing business as American Container Homes ("ACH"), and claimed

ACH would build homes and other structures out of shipping containers. ACH would request

large payments from their clients, and claim the container homes were under construction. ACH

would not complete the container homes, and/or would provide clients with a partially

constructed container home. FBI's investigation revealed ACH kept clients' money, and kept

supplies purchased by the clients, which were intended for the construction of their respective

container homes.

       SA Nebrich has identified approximately thirty..four victims of ACH who have wire

transferred money, mailed checks, and provided supplies directly to    Ad, and who      have not

received a container home. Through multiple interviews with victims, SA Nebrich discovered

ACH promised their clients extremely affordable container homes, promised to secure all state

permits, soil tests, supplies and labor. The victims would then sign a contract through DocuSign'

with Burk and/or Day.      After signing the contract, the victims would pay a deposit of

approximately $6,800.00. ACH provided the wire instructions and account number via email.

ACH would then start emailing each victims floorplans and schematics of what the victim

believed would be their container home.



 DocuSign is a company that provides electronic signature technology and digital transaction
management services for facilitating electronic exchanges of contracts and signed documents.
                                                3
           Case 3:19-cv-00015-DCG Document 1 Filed 01/14/19 Page 4 of 15



          ACH would then demand that the victims transfer large sums of money in order to secure

land, affordable materials, and/or other supplies. Some victims refused to pay the installments

without first receiving updates on their container homes. ACH would then refuse to return

deposits, supplies, and/or shipping containers that the victims purchased. ACH would also

accuse many of the victims of being in breach of contract, and would threaten them with legal

action.    Several victims stated when they attempted to reach out to ACH for updates on the

progress of their container homes, ACH would not return their calls or respond to their emails.

SA Nebrich learned this information through interviews conducted with various victims, and by

reviewing various email and text message exchanges.        SA Nebrich also discovered through

interviewing and reviewing records that ACH used different accounts to collect money from the

victims throughout the pendency of the scheme.

          On June 15, 2018, Burk filled out an application for Chapter 7, Voluntary Petition for

Individuals Filing for Bankruptcy. On the application, Burk claimed that he did not have any

checking or savings account, or cash. On July 30, 2018, SA Nebrich attended the public Chapter

7, 341 Bankruptcy hearing for Burk. Under oath, Burk claimed that Atomic Container Homes no

longer existed as a company, and that his relationship with Day ended at the beginning of 2018.

Burk also claimed that he had not had a bank account in over approximately one year. SA

Nebrich identified four bank accounts associated with Atomic Container Homes and ACH that

are, or had been, opened within the past year, therefore contradicting Burk's statement made at

his bankruptcy hearing.

          As of July of 2018, the total victim loss between several identified accounts is

$2,088,661.00.
          Case 3:19-cv-00015-DCG Document 1 Filed 01/14/19 Page 5 of 15



Interviews

    a) Vicitim-1

        On July 26, 2018, SA Nebrich and another FBI agent telephonically interviewed a victim,

hereinafter referred to as Victim-i ("V-i").      V-i stated he/she mailed two check totaling

$16,000.00 to Burk's residence located at 2325 Hannah Leigh Street, El Paso, Texas 79936.

Bank officials from WestStar Bank indicated these two checks were deposited into Respondent

Account   1.   In addition to the checks being deposited into Respondent Account 1, V-i deposited

checks, which were meant for the purchase of supplies that were directly sent to ACH. V-i also

provided a copy of an invoice showing payment to ACH for the delivery of the shipping

containers for $1,925.00.

        V-i stated Day provided wiring instructions to him/her in November 2017, via email, for

JP Morgan Chase account number xxxxx763l.           On April 3, 2018, Burk requested V-i only

deposit money into First National Bank account number xxxxx0327. V-i did not wire or deposit

any money in the First National Bank account. In early March of 2018, Burk complained to V-i

about having to pay for wire fees, and request that V-i mail check to his residence instead.

        SA Nebrich located a copy of a receipt from Lowes hardware store for $ i 6,080.92. The

items listed on the receipt were windows intended for the production of V-i 's shipping container

home.

        Burk informed V-i that the first of three floors of his/her shipping container home was

complete. V-i was led to believe that high-end materials including, 1KB Marine Grade Enamel

Paint, and expensive GigaCrete insulation were used in the construction of his/her container

home.
          Case 3:19-cv-00015-DCG Document 1 Filed 01/14/19 Page 6 of 15



        V-i stated Burk demanded more money for the construction of the container home,

without providing promised updates and photos of the progress of the container home. The

estimated date for the completion of the container home was February 15, 2018.

         In May of 2018, v-i refused to send Burk any more money until he/she was provided

with some sort evidence showing that the first floor was actually completed.             Burk then

requested $24,000.00 to release the partially completed home, and V-i would have to coordinate

and fund the transportation of the partially completed container homes.

        ACH's attorney Bill Cummings ("Cummings") of Cummings and Associates in Costa

Mesa, California, assured V-i that the first floor was complete. Moreover, Cummings assured

v-i   that the plumbing and electrical work were installed in all three floors. After being assured

by Cummings, V-i paid the additional $24,000.00 to release the container homes.

        Upon receipt of the container homes, V-i discovered that the aforementioned high-end

supplies purchased for the container homes were not used in the construction. Approximately

twenty percent of what V-i received in the container homes was structurally unusable.            In

addition, V-i only received six of the seven shipping containers he/she purchased. The paint

used on the exterior of the shipping containers was an interior latex paint that was peeling off the

shipping containers when V-i received them from ACH.              The electrical wiring was only

installed on the first floor and the plumbing for the bathroom and kitchen fixtures had been

attached to the wall, but had not been connected to any pipes on the opposite side. V-i believed

GigaCrete insulation was installed in the shipping containers, which is what he/she had initially

paid for, but when the containers were received, he/she discovered ACH used Foam Control

Plus+250 and not GigaCrete EPS      foam.2   V-i provided images of the partial insulation used on


2
 GigaCrete uses one continuous sheet of pre-cut Insulated EPS Panel System Foam that is connected
with steel stud components.
         Case 3:19-cv-00015-DCG Document 1 Filed 01/14/19 Page 7 of 15



his/her shipping containers to SA Nebrich.      SA Nebrich saw that the foam used was not

GigaCrete EPS foam, and had gaps in between sheets as large as eighteen inches. The foam was

not connected with steel and steel studs, but instead was connected with large gaps of wood.

       V-i stated he/she has mailed checks to Burk, transferred money from his/her JP Morgan

Chase account ("Chase Account"), and purchased supplies, which were sent directly to ACH to

be used for the construction of the container home, totaling approximately $410,000.00.

       V-i provided the payment origins, dates and amounts of the following:

               Payment Origin                       Date              Amount
        Chase Account transfer into           11/10/2017                 $17,700.00
        Respondent Account 1
        Chase Account transfer into            12/4/2017                 $26,700.00
        Respondent Account 1
        Chase Account transfer into           12/11/2017                     $15,350
        Respondent Account 1
        Chase Account transfer into            1/23/2018                  $2,000.00
        Respondent Account 1
        Chase Account transfer into            1/23/2018                  $1,800.00
        Respondent Account 1
        Check mailed and deposited             4/10/2018                  $8,000.00
        into Respondent Account 1
        Check mailed and deposited             4/16/2018                  $8,000.00
        into Respondent Account 1
        Total Amount Paid                                                $79,550.00


   b) Employee-i

       On July 31, 2018, SA Nebrich telephonically interviewed an accountant with Marine

Fishing International ("MFI"), hereinafter referred to as Employee-i ("E- 1"). E- 1 stated MFI

ordered twenty shipping containers from ACH to be built into container homes, to be used as

bunkhouses in Whittier, Alaska. MFI transferred a total amount of $475,000.00 into Respondent




                                                7
          Case 3:19-cv-00015-DCG Document 1 Filed 01/14/19 Page 8 of 15



Account   1    for the twenty shipping containers. MFI received the bunkhouses from ACH, but did

not receive the required letters of compliance for occupancy. E-1 stated ACH was "holding the

certifications hostage," and would not release them until MFI paid more money for the future

order of fifteen additional bunkhouses to be constructed. As of August 2018, MFI has paid

$326,631.35 for the fifteen additional bunkhouses; MFI had been inspecting the twenty

bunkhouses received from ACH, but they were still deemed uninhabitable until the certificates

were provided by ACH.          In total, MFI has wire transferred $801,631.35 into Respondent

Account   1.


       E-1 stated MFI wire transferred all payments into Respondent Account 1. E-1 provided

SA Nebrich with a spreadsheet indicating the following information of payments and dates that

were wire transferred into Respondent Account    1.


                   Invoice        Date Paid                            Amount
                 1269424M          3/29/2018   20 Units     WT          $166,075.00
                                   4/10/2018                WT           $51,404.16
                                   4/16/2018                WT           $51,404.16
                                   4/24/2018                WT           $51,434.16
                                    5/2/2018                WT           $51,374.16
                                    5/8/2018                WT           $51,404.16
                                   6/21/2018                WT           $51,404.20
               Total Amount                                             $474,500.00
         Case 3:19-cv-00015-DCG Document 1 Filed 01/14/19 Page 9 of 15



               Invoice         Date Paid                                Amount
              1269424R                        15   Units    WT          $178,163.00
                                                            WT           $29,693.75
                                                            WT           $59,387.30
                                                            WT           $29,693.65
                                                            WT           $29,693.65
            Total Amount                                                $326,631.35

   b) Employee-2

       On July 31, 2018, SA Nebrich telephonically interviewed a Regional Plant Manager at

MFI, hereinafter referred to as Employee-2 ("E-2"). E-2 stated MFI needed to purchase thirty-

five bunkhouses for employees at the MFI plant located in Whittier, Alaska. He/she continued

by stating that the bunkhouses were required to meet "Alaska standards" in order to receive

approval from the Alaskan Fire Marshal. The required document that MFI needed to prove the

bunkhouses did meet the "Alaska standard" would have been an architectural drawing of the

bunkhouse with an engineering stamp from the engineering firm ACH should have contracted.

The architectural drawing was required before construction of the bunkhouses could begin.

       E-2 requested, from Burk, a copy of the drawing with the stamped approval by the

engineering firm that ACH contracted after receiving the first twenty shipping containers. Burk

ignored E-2's request for the drawing for approximately two months. Burk then told E-2, in

addition to the $801,631.35 that ACH received for the thirty-five bunkhouses, MFI would have

to pay $4,500.00 for the release of the stamped drawing.

       E-2 stated MFJ has been in business for approximately thirty-five years, and in that time

has never had to pay for architectural drawings for a purchased product. E-2 requested that Burk

provide the name of the engineering firm ACH contracted, and Burk refused the request. Burk

then told E-2 that the price for the release of the stamped drawings would be $24,000.00.
        Case 3:19-cv-00015-DCG Document 1 Filed 01/14/19 Page 10 of 15



       E-2 stated that the twenty bunkhouses MFI received from ACH were uninhabitable. As a

result, MFJ was unable to house employees for the 2018 salmon season, and lost additional

revenue. As of August 2018, MFI has received twenty bunkhouses that had not yet passed

inspection by the Alaskan Fire Marshal, and they had not received the additional fifteen

bunkhouses they paid ACH $326,631.35 to construct.

       E-2 stated he/she had not been able to establish contact with Burk. E-2 was able to locate

a number for ACH on the ACH website (www.containerhome.center), and spoke with Day. Day

informed E-2 that he would contact Burk, get a copy of the drawings, and forward them to MFI.

Since the conversation with DAY, E-2 never received a response or a copy of the drawings.

   c) MFI Legal Counsel

       As of October 25, 2018, SA Nebrich has received emails from MFI's legal counsel

updating the information provided by E-1 and E-2.

       Between August and October 2018, MFI Legal Counsel was able to determine the name

of the engineering firm who created the stamped engineer plans. MFI was required to pay

approximately $11,000.00 to obtain the stamped engineer plans. These plans were then provided

to ETC Engineers, Inc. ("EIC") located in Anchorage, Alaska to facilitate the inspection of the

shipping containers.

       As of October 25, 2018, MFI has received 26 of the 35 shipping containers they ordered.

All shipping containers were inspected by EIC, who identified 13 Code Issues and Violations

with the electrical in the shipping containers. ETC Engineers conclusion stated:

               "In review of the module construction and existing electrical system

         under our original scope of work.       The electrical installations and work

         observed is of poor craftsmanship and does not meet current nationally



                                                10
           Case 3:19-cv-00015-DCG Document 1 Filed 01/14/19 Page 11 of 15



           adopted code requirements. Much of the existing electrical installation within

           each module need to be replaced and/or re-worked to ensure the module

           electrical systems are safe, code compliant, and reliable."

           SA Nebrich is awaiting a cost breakdown from MFI of what it would cost to ensure the

shipping containers are inhabitable.

Chapter 7, Bankruptcy Hearing

        One June 15, 2018, Burk filled out an application for a chapter 7, Voluntary Petition for

Individuals Filing for Bankruptcy.       SA Nebrich has since reviewed the application. In the

application, Burk indicated he had used the business names Atomic Container Homes, Inc.

("Atomic") and Quantum Stealth Technology ("Quantum") within the past eight years. Burk

claimed on the application that he had   1    49 creditors, and owed approximately $0 $50,000.00

to the creditors. Burk listed six creditors he owed money to on his application. At the time Burk

submitted the application, he claimed he did not have any checking accounts, saving accounts, or

cash.

        On July 30, 2018, SA Nebrich was present for the public Chapter 7, 341 bankruptcy

hearing for Burk. At the hearing, Burk provided the United States Trustee a copy of his driver's

license and social security card, and was sworn under oath prior to the commencement of the

hearing.

        During the hearing, Burk stated Atomic Container Homes no longer existed as a

company, and his business relationship with Day ended at the beginning of 2018. Burk stated he

currently works for ACH as a production manager, and claimed his son, Daniel Almaraz

("Almaraz"), is the owner of ACH.            Burk also stated, before the court, that ACH has no

affiliation with Atomic Container Homes.



                                                   11
        Case 3:19-cv-00015-DCG Document 1 Filed 01/14/19 Page 12 of 15



       Burk stated he had no bank accounts, and that ACH pays him once a week in cash. Burk

stated he received approximately $4,050.00 a month from ACH in various denominations of cash

in an envelope. Burk claimed he does not deposit the money into any bank accounts, because he

has too many creditors after him.    Instead, Burk claimed he purchases money orders from

Walmart with the cash ACH pays him.          Burk stated he has not had a bank account in

approximately one year, and any bank accounts associated with Atomic Container Homes were

closed. To date, SA Nebrich has identified four bank accounts associated with ACH and Atomic

Container Homes that are open or were opened within the past year. Burk stated he made

$52,000.00 a year with ACH in both 2016 and 2017. Burk also claimed he did not know of any

current contracts held by ACH, and estimated there were three to four projects being worked on

by ACH. When asked what companies the projects are for, he did not state any. When asked

about a company with the name of 3D Medical Printing registered under his name, Burk stated

he and Almaraz started the company but did not have the means to continue the business.

       SA Nebrich conducted research on www.containerhome.center, ACH's company website

at www.whois.com,3 and discovered it was registered on February 15, 2015 with Network

Solutions, LLC. The registrant contact listed is Leslie Burk, email address lburk@klinenm.com.

The contact registrant address is 3233 Tomahawk Street, El Paso, Texas 79936, which is Burk's

prior residence. The telephone number (915) 433-4817, which was listed as ACH's business

phone number on www.whois.com, was the same phone number provided on ACH's company

website. SA Nebrich reviewed www.containerhome.center before and after ACH changed their

business name from Atomic to ACH, and it appears the companies are one in the same as the



  Whois.com is a query and response protocol that is widely used for querying databases that
store the registered users or assignees of an Internet resource, such as a domain name, an IP
address block or an autonomous system, but is also used for a wider range of other information.
                                               12
        Case 3:19-cv-00015-DCG Document 1 Filed 01/14/19 Page 13 of 15



website has not changed. SA Nebrich also identified both Burk and Day using both Atomic and

ACH in email correspondences since October of 2017.

Seizure of the contents in Respondent Accounts

       Bank officials at WestStar Bank confirmed that Respondent Account            1     was opened on

March 12, 2018 with a cash deposit of $300.00. On June 26, 2018, the account balance was

$467,253.53, and as of July 31, 2018, the balance was $266,128.11.

       On July 31, 2018, SA Nebrich provided a freeze letter, obtained by Assistant United

States Attorney Antonio Franco, Jr., to WestStar Bank for Respondent Account         1.


       On August 3, 2018, SA Nebrich provided WestStar Bank with a seizure warrant, signed

by United States Magistrate Judge Miguel A. Torres, for the contents of Respondent Account             1.


Subsequently, WestStar Bank provided SA Nebrich with a cashier's check bearing check number

5385604 in the amount of $266,128.11 made payable to the United States Marshals Service, on

August 7, 2018.

       On July 19, 2018, Burk opened Respondent Account 2 with a wire transfer of $10,000.00

from Respondent Account          1.   Since the opening of Respondent Account 2, no deposits or

withdrawals have been made to or from that account.

       On August 3, 2018, SA Nebrich provided WestStar Bank with a seizure warrant, signed

by United States Magistrate Judge Miguel A. Torres, for the contents of Respondent Account 2.

Subsequently, WestStar Bank provided SA Nebrich with a cashier's check bearing check number

5385603 in the amount of $10,000.00 made payable to the United States Marshals Service, on

August 7, 2018.

       Based upon the foregoing, the Respondent Property is subject to forfeiture pursuant to

Title 18 U.S.C.   §   981(a)(1)(C), as property involved in violation of Title 18 U.S.C.   §   1343.



                                                    13
        Case 3:19-cv-00015-DCG Document 1 Filed 01/14/19 Page 14 of 15



                                                 V.
                                             PRAYER

       WHEREFORE, Petitioner, United States of America, prays that due process issue to

enforce the forfeiture of the contents in Respondent Accounts, that due notice, pursuant to Rule

G(4), be given to all interested parties to appear and show cause why forfeiture should not be

decreed,4   that a warrant for an arrest in rem be ordered, that the contents in Respondent Accounts

be forfeited to the United States of America, that the contents in Respondent Accounts be

disposed of in accordance with the law, and for any such further relief as this Honorable Court

deems just and proper.


                                                       Respectfully submitted,

                                                       JOHN F. BASH
                                                       United States Attorney for the
                                                       Western District of Texas


                                               By:
                                                       Kristai . Wade
                                                       Assistant United States Attorney
                                                       New Mexico Bar No. 8204
                                                       700 E. San Antonio Ave., Suite 200
                                                       El Paso, Texas 79901
                                                       Tel: (915) 534-6884
                                                       Fax: (915) 534-3461




4Appendix A, Notice of Complaint of Forfeiture, which is being filed along with this complaint,
will be sent to those known to the United States to have an interest in the Respondent Property.
                                                  14
           Case 3:19-cv-00015-DCG Document 1 Filed 01/14/19 Page 15 of 15



                                               VERIFICATION

       Special Agent, Mallory R. Nebrich, declares and says that:

       I am a Special Agent with Federal Bureau of Investigations, assigned to the El Paso Field

Office, and I am the investigator responsible for the accuracy of the information provided in this

complaint.

       I have read the above Verified Complaint for Forfeiture and know the contents          thereof

based upon my personal participation in the investigation, my conversations with others, and my

review of documents and other evidence. Based upon information and belief, the allegations

contained in the Verified Complaint for Forfeiture are true and correct. Because the Verified

Complaint is being submitted for the limited purpose of stating sufficiently detailed facts to

support a reasonable belief that the government will be able to meet its burden of proof at trial, it

does not contain every fact known by me or the United States. Where the actions, conversations,

and statements of others are related therein, they are related in substance and in part, unless

otherwise stated.

       I   declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

       Executed on this the    1
                                   4th
                                         day of January, 2018.



                                             Special Agen allory R. Nebrich
                                             Federal Bur u f Investigations
                                                Case 3:19-cv-00015-DCG Document 1-1 Filed 01/14/19 Page 1 of 1
  JS44 (Rev. 12/12)                                                                            CIVIL              COVER SHEET
  The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the tiling and service of pleadings or other papers as required by law, except as
  provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk ofCosrt for the
  purpose of initiating the civil docket sheet, (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

  I. (a) PLAINTIFFS                                                                                                                  DEFENDANTS
  UNITED STATES OF AMERICA                                                                                                         $266,123.11 and $10,000.00 in funds formerly on deposit in WestStar
                                                                                                                                   Bank Accounts held in the name of.LesIieRobert'Burk'd/ba American
                                                                                                                                   Container Homes and 3D Medical PHrihting
             (b) County of Residence of First Listed Plaintiff                                                                      County of Residence of First Listed Defendast
                                                (EXC'EPTIN US. PLAINTIFF CASES)                                                                            (INU.S. PLAINTI/"F(:'AS//SONLI) "
                                                                                                                                     NOTE:      INLAND CONDEMNATION CASES, USE THE l.00XI1(t'                            t'Sl-'
                                                                                                                                                THE     TCT OF LAND INVOLVED.
                                                                                                                                                                                                                    5
     (c) Attorneys (J.'irin Name, Address, and Telephone Number)                                                                     Attorneys (I/Known)
  Kristal M. Wade, Assistant United States Attorney
  700 E. San Antonio, Suite 200
  El Paso, Texas 79901                  (915) 534-6884

  II. BASIS OF JURISDICTION (P/acean                                           "X"inOneBoxOnly)                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "A"                                             in One BoxforPlaintiff
                                                                                                                               (Jar 1),i'er,s'itv ('airs' On/i)                                            and One Box for Defendant)
  X          1     U.S. Government                        3    Federal Question                                                                               PTF        DEE                                                 PTF       DEE
                     Plaintiff                                   (US. Gos'ernsnenl Not a Party,)                         Citizen of This State                      I           I   Incorporated or Principal Place                4       4
                                                                                                                                                                                       of Business In This State

             2     U.S. Government                        4    Diversity                                                 Citizen of Another State                   2           2   Incorporated and Principal Place               5       5
                      Defendani                                  (Indicate Citizenship of Parses in   hem   III                                                                        of Business In Another State

                                                                                                                         Citizen or Subject of a                    3           3   Foreign Nation                                 6       6
                                                                                                                           u,..-,...., C,.,,,.-.,
  IV. N ATI JRF. OF SI IT                           m'Plnr,'on   "s" ,,, i'lnz H" On/il
i.....                CONTRACT                                                         TORTS                                 FORFEITURE/PENALTY                               BANKRUPTCY                       OTHER STATUTES                  I


             110 Insurance                               PERSONAL INJURY                    PERSONAL INJURY                  625 Drug Related Seizure                   422 Appeal 28 USC 158                375 False Claims Act
             120 Marine                                  310 Aii'plane                      365 Personal Injuiy   -              of Property 21 USC 881                 423 Withdrawal                       400 State Reapportiomnent
             130 Miller Act                              315 Airplane Product                    Product Liability       X   690 Other                                      28 USC 157                       410 Antitrust
             140 Negotiable Instrument                        Liability                     367 Health Care/                                                                                                 430 Banks and Banking
             150 Recoveiy of Overpaymeni                 320 Assault, Libel &                   Pharmaceutical                                                          PROPERlY RIGHTS                      450 Commerce
                   & Enforcement of Judgment                  Slander                           Personal lnjuiy                                                         820 Copysights                       460 Depoi'tation
             151   Medicare Act                          330 Federal Employers'                 Product Liability                                                       830 Patent                           470 Racketeer Influenced and
             152 Recovery of Defaulied                        Liability                     368 Asbestos Personal                                                       840 Trademark                              Corrupt Organizations
                   Student Loans                         340 Marine                              Injury Product                                                                                              480 Consumer Credit
                   (Excludes Veterans)                   345 Marine Product                      Liability                              LABOR                           SO('IAL SECURElY                     490 Cable/Sat TV
             153   Recovery of Overpayment                    Liability                   PERSONAL PROPERTY                  710 Fair Labor Standards                   861 HIA (1395ff)                     850 Securities/Commodities/
                   of Veteran's Benefits                 350 Motor Vehicle                  370 Other Fraud                        Act                                  862 Black Lung (923)                      Exchange
             160   Stockholders' Suits                   355 Motor Vehicle                J 371 Truth in Lending             720   Labor/Management                     863 DIWC/DIWW (405(g))               890 Other Statutory Actions
         1   190   Other Contract                            Product Liability              380 Other Personal                     Relations                            864 SSID Title XVI                   891 Agricultural Acts
             195   Contract Product Liability            360 Other Personal                     Property Damage              740   Railway Labor Act                    865 RSl (405(g))                     893 Environmental Matters
             196   Franchise                                 Injury                         385 Property Damage              751   Family and Medical                                                        895 Freedom of Information
                                                     J   362 Personal Injury -                  Product Liability                  Leave Act                                                                      Act
                                                             Medical Malpractice                                             790   Other Labor Litigation                                                    896 Arbitration
r                  REAL PROPER1Y                          CIVIL RIGifFS                   PRISONER PETITIONS                 791   Employee Retirement                  FEDERAL 'lAX SLITS                   899 Administrative Procedure
             210 Land Condenmation                       440 Other Civil Rights             Habeas Corpus:                         Inconse Secunty Act                  870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
             220 Foreclosure                             441 Voting                         463 Alien Detainee                                                                or Defendant)                      Agency Decision
             230 Rent Lease & Ejectnient                 442 Employment                     510 Motions to Vacate                                                       871   IRS--Third Party               950 Constitutionality of
             240 Torts to Land                           443 Housing/                           Sentence                                                                      26 USC 7609                        State Statutes
             245 Tori Product Liability                      Accommodations                 530 General
             290 All Other Real Property                 445 Amer. w/Disabilities -         535 Death Penalty                      IMMIGRATION
                                                             Employment                     Other:                           462 Naturalization Application
                                                         446 Amer. w/Disabiliiies -         540 Mandamus & Other             465 Other Immigralion
                                                             OIlier                         550 Civil Rights                     Actions
                                                         448 Education                      555 Prison Condition
                                                                                            560 Civil Detainee -
                                                                                                Conditions of
                                                                                                Confmemnent

  V. ORIGIN                      (P/ace an    "X" in One Box Only)
             1     Original                  2 Removed from                        3    Remanded from                  4 Reinstated or              5   Transferred t'rom              6 Multidistrict
                   Proceeding                   State Court                             Appellate Court                  Reopened                       Another Diatrict                      Litigation
                                                                                                                                                        (spec,f()
                                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity,):
                                                          18 U.S.C. § 981(a)(1)(C)
  VI. CAUSE OF ACTION                                     Brief description of cause:
                                                          Wire Fraud (18 U.S.C. § 1343)
  VII. REQUESTED IN                                            CHECK IF THIS IS A CLASS ACTION                  DEMANDS                                      CHECK YES only if demanded in complaint:
       COMPLAINT:                                              UNDER RULE 23, F.R.Cv P                                                                       JURY DEMAND:           Yes     EJ No

  VIII. RELATED CASE(S)
                                                               (See   instructions)'
        IF ANY                                                                           JUDGE                                                                          DOCKET NUMBER
  DATE                                                                                                            TTORNEY qF
 01/15/2019                                                                                                               LA.)


             RECEIPT #                          AMOUNT                                          APPLYING IFP                                        JUDGE                                     MAG. JUDGE
           Case 3:19-cv-00015-DCG Document 1-2 Filed 01/14/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

UNITED STATES OF AMERICA,

          PETITIONER,



APPROXIMATLEY $266,128.11 IN
FUNDS FORMERLY ON DEPOSIT IN
WESTSTAR BANK ACCOUNT
NUMBER 4190629 HELD IN THE
NAME OF LESLIE ROBERT BURK                          CIVIL ACTION NO.
dib/al AMERICAN CONTAINER
HOMES; and

APPROXIMATLEY $10,000.00 IN
FUNDS FORMERLY ON DEPOSIT IN
WESTSTAR BANK ACCOUNT
NUMBER 4162021 HELD IN THE
NAME OF LESLIE ROBERT BURK
d/b/a/ 3D MEDICAL PRINTING;

          RESPONDENTS.

                       NOTICE OF COMPLAINT FOR FORFEITURE

          On January 11, 2019, the United States of America, by and through its United States

Attorney for the Western District of Texas and the undersigned Assistant United States Attorney,

filed a Verified Complaint for Forfeiture against the properties described below, which is also

specifically described in the Verified Complaint for Forfeiture, and which is subject to forfeiture

to the United States pursuant to Title 18 U.S.C.      §   981(a)(1)(C), as properties involved in

violation of Title 18 U.S.C.   §   1343, namely:

     1.   Approximately $266,128.11 in funds formerly on deposit in WestStar Bank account
          number 4190629 held in the name of Leslie Robert Burk d/b/a American Container
          Homes; and
         Case 3:19-cv-00015-DCG Document 1-2 Filed 01/14/19 Page 2 of 3




    2. Approximately $10,000.00 in funds formerly on deposit in WestStar Bank account
        number 4162021 held in the name of Leslie Robert Burk d/b/a 3D Medical
        Printing,

hereinafter referred to as the "Respondent Properties."

       Pursuant to Rule G(4)(b) of the Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions, notice to any person who reasonably appears to be a potential

claimant shall be by direct notice. Accompanying this notice is the Verified Complaint for

Forfeiture which has been filed in this cause and which describes the Respondent Properties.

Pursuant to Supplemental Rule G(4)(b), any person claiming an interest in the Respondent

Properties who has received direct notice of this forfeiture action must file a Claim in

compliance with Rule G(5)(a), with the court within thirty-live (35) days after the notice was

sent, if delivered by mail (if mailed, the date sent is provided below), or within 35 days of

the date of delivery, if notice was personally served. An Answer or motion under Rule            12   of

the Federal Rules of Civil Procedure must then be filed within twenty-one (21) days of the

Claim being filed.   The Claim and Answer must be filed with the Clerk of the Court, 525

Magoffin, Suite 105, El Paso, Texas 79901, and copies of each must be served upon Assistant

United States Attorney Kristal M. Wade, 700 E. San Antonio Aye, Suite 200, El Paso, Texas

79901, or default and forfeiture will be ordered.    See   Title 18 U.S.C.   §   983(a)(4)(A) and Rule

G(5) of the Supplemental Rules for Admiralty or Maritime Claim and Asset Forfeiture Actions.




                                                 2
        Case 3:19-cv-00015-DCG Document 1-2 Filed 01/14/19 Page 3 of 3



       Failure to follow the requirements set forth above will result in a judgment by default

taken against you for the relief demanded in the complaint.



       DATE NOTICE SENT:



                                                    JOHN F. BASH
                                                    United States Attorney
                                                    for the Western District of Texas

                                             By:
                                                    Kristal M. Wade
                                                    Assistant United States Attorney
                                                    New Mexico Bar No. 8204
                                                    700 E. San Antonio Ave., Suite 200
                                                    El Paso, TX 79901
                                                    Tel: 915-534-6884
                                                    Fax: 915-534-3461
        Case 3:19-cv-00015-DCG Document 1-3 Filed 01/14/19 Page 1 of 2


              IYA               UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
     JAN 142019                       EL PASO DIVISION
CLEt, u.       i   riCT CLERK

         L)             PL1D
       PETITIONER,

V.




APPROXIMATLEY $266,128.11 IN
FUNDS FORMERLY ON DEPOSIT IN
WESTSTAR BANK ACCOUNT
NUMBER 4190629 HELD IN THE
NAME OF LESLIE ROBERT BURK                        CIVIL ACTION NO.
d/b/a/ AMERICAN CONTAINER
HOMES; and

APPROXIMATLEY $10,000.00 IN
FUNDS FORMERLY ON DEPOSIT IN
WESTSTAR BANK ACCOUNT
NUMBER 4162021 HELD IN THE
NAME OF LESLIE ROBERT BURK
d/b/a/ 3D MEDICAL PRINTING;

       RESPONDENTS.

                          WARRANT FOR THE ARREST OF PROPERTY

TO THE FEDERAL BUREAU OF INVESTIGATIONS, UNITED STATES MARSHALS
SERVICE, OR OTHER AUTHORIZED LAW ENFORCEMENT OFFICER OR ANY
OTHER PERSON OR ORGANIZATION AUTHORIZED BY LAW TO ENFORCE THE
WARRANT:

       WHEREAS, on January 11, 2019, Petitioner United States of America, by its attorneys,

John F. Bash, United States Attorney for the Western District of Texas, and Assistant United

States Attorney Kristal M. Wade, filed a Verified Complaint for Forfeiture in the United States

District Court for the Western District of Texas, against Approximately $266,128.11 in Funds

Formerly on Deposit in WestStar Bank Account Number 4190629 Held in the Name of Leslie

Robert Burk d/b/a American Container Homes, and Approximately $10,000.00 in Funds
         Case 3:19-cv-00015-DCG Document 1-3 Filed 01/14/19 Page 2 of 2


Formerly on Deposit in WestStar Bank Account Number 4162021 Held in the Name of Leslie

Robert Burk d/b/a 3D Medical Printing, seized on or about August 7, 2018, in El Paso, Texas, in

the Western District of Texas (hereinafter referred to as the "Respondent Properties"), alleging

that the Respondent Properties are subject to forfeiture to the United States of America pursuant

to Title 18 U.S.C.   §   981(a)(1)(C), as properties involved in violation of Title 18 U.S.C.   §   1343,

and

       WHEREAS an Order has been entered by the United States District Court for the

Western District of Texas that a Warrant for Arrest of Property be issued as prayed for by

Petitioner United States of America,

       YOU ARE THEREFORE COMMANDED to arrest the Respondent Property as soon as

practicable by serving a copy of this warrant on the custodian in whose possession, custody or

control the Respondent Property is presently found, and to use whatever means may be

appropriate to protect and maintain it in your custody until further order of this Court, including

designating a substitute custodian or representative for the purposes of maintaining the care and

custody of the Respondent Property and to make a return as provided by law.



        SIGNED this                  day of January, 2019.


                                                        JEANNETTE J. CLACK
                                                        United States District Clerk
                                                        Western District of Texas



                                                         Deputy




                                                    2
               Case 3:19-cv-00015-DCG Document 1-4 Filed 01/14/19 Page 1 of 2


                              UNITED STATES DISTRICT COURT
    JAN   14   2019            WESTERN DISTRICT OF TEXAS
CLERK, US. )tS1RtCT CLERK           EL PASO DIVISION
WESTERN    T(çT OF TEXAS
aY_______________
   UIN T t) ST!*11 OF AMERICA,                    §

            PETITIONER,

     V.




    APPROXIMATLEY $266,128.11 IN
    FUNDS FORMERLY ON DEPOSIT IN
    WESTSTAR BANK ACCOUNT
    NUMBER 4190629 HELD IN THE
    NAME OF LESLIE ROBERT BURK                        CIVIL ACTION NO.
    diblal AMERICAN CONTAINER
    HOMES; and

    APPROXIMATLEY $10,000.00 IN
    FUNDS FORMERLY ON DEPOSIT IN
    WESTSTAR BANK ACCOUNT
    NUMBER 4162021 HELD IN THE
    NAME OF LESLIE ROBERT BURK
    d/b/a/ 3D MEDICAL PRINTING;

            RESPONDENTS.

                       ORDER FOR WARRANT OF ARREST OF PROPERTY

            WHEREAS, on January 11, 2019, Petitioner United States of America, by its attorneys,

    John F. Bash, United States Attorney for the Western District of Texas, and Assistant United

    States Attorney Kristal M. Wade, filed a Verified Complaint for Forfeiture in the United States

    District Court for the Western District of Texas, Approximately $266,128.11 in Funds Formerly

    on Deposit in WestStar Bank Account Number 4190629 Held in the Name of Leslie Robert Burk

    d/b/a American Container Homes, and Approximately $10,000.00 in Funds Formerly on Deposit

    in WestStar Bank Account Number 4162021 Held in the Name of Leslie Robert Burk d/b/a 3D

    Medical Printing, seized on or about August 7, 2018, in El Paso, Texas, in the Western District

    of Texas (hereinafter referred to as the 'Respondent Properties"), alleging that the Respondent
         Case 3:19-cv-00015-DCG Document 1-4 Filed 01/14/19 Page 2 of 2


Properties are subject to forfeiture to the United States of America pursuant to Title 18 U.S.C.   §


981(a)(1)(C), as properties involved in violation of Title 18 U.S.C.   §   1343,

       IT IS THEREFORE ORDERED that a Warrant for the Arrest of Property against the

Respondent Properties issue as prayed for, and that the Federal Bureau of Investigations, United

States Marshals Service, or any other law enforcement officer, or any other person or

organization authorized by law to enforce the warrant, be commanded to arrest the Respondent

Properties and take it into possession for safe custody as provided by Rule G, Supplemental

Rules of Federal Rules of Civil Procedure, until further order of the Court, and to use whatever

means may be appropriate to protect and maintain it in their custody, including designating a

substitute custodian or representative for the purposes of maintaining the care and custody of the

Respondent Property, and to make a return as provided by law.

       SIGNED this           day of January, 2019.



                                                     UNITED STATES DISTRICT JUDGE




                                                 2
